Citation Nr: 0201388	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  94-48 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for residuals of multiple 
basal cell carcinomas of the head, neck, face, ears, chest, 
and back as residuals of Agent Orange exposure.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 



INTRODUCTION

The veteran had active service from March 1968 to September 
1971, including tours in the Republic of Vietnam from March 
1969 to March 1970, and from October 1970 to September 1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal included claims for service 
connection for a chronic respiratory disability, irregular 
heartbeat, disability manifested by hematuria, and 
gynecomastia, as residuals of Agent Orange exposure.  A Board 
decision in April 1997 denied these claims and the claim for 
service connection for residuals of multiple basal cell 
carcinomas, and the veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
The Court affirmed the Board's decision as to the denial of 
service connection for a chronic respiratory disability, 
irregular heartbeat, disability manifested by hematuria, and 
gynecomastia, as residuals of Agent Orange exposure, but 
vacated and remanded the claim for service connection for 
residuals of multiple basal cell carcinomas of the head, 
neck, face, ears, chest, and back as residual to Agent Orange 
exposure.

Thereafter, the Board sought and obtained an opinion 
concerning a question involved in the veteran's appeal, and 
furnished a copy of both the referral and opinion letter to 
the veteran's representative in December 1999.  In December 
1999, the Board advised the veteran's representative that the 
Board was providing 60 days in which he and the appellant 
could submit additional evidence if they chose to do so, and 
the record further reflects that the service representative 
also separately advised the veteran of the manner in which he 
could respond to the Board's letter.  

In a letter to the Board, dated February 18, 2000, the 
veteran's service representative indicated that the veteran 
had not provided any response following his receipt of the 
expert opinion letter, and that the representative had no 
further argument or evidence to submit in support of the 
veteran's claim.

The veteran appealed the denial to the Board of Veterans' 
Appeals (Board).  In a decision dated in April 2000, the 
Board denied the claim of entitlement to service connection 
for residuals of multiple basal cell carcinomas of the head, 
neck, face, ears, chest, and back as residuals of Agent 
Orange exposure. In the April 2000 decision, the Board 
granted a 100 percent evaluation for service-connected PTSD. 
The veteran appealed the Board's denial of service connection 
for residuals of multiple basal cell carcinomas of the head, 
neck, face, ears, chest, and back as residuals of Agent 
Orange exposure to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to Appellee's Motion for 
Partial Remand and to Stay Proceedings, the Court in April 
2001 vacated that part of the Board's decision that denied 
service connection for residuals of multiple basal cell 
carcinomas of the head, neck, face, ears, chest, and back as 
residuals of Agent Orange exposure.  Copies of the Court's 
Order and the appellee's motion have been placed in the 
claims file.

The veteran recently has raised the issue of service 
connection for diabetes as due to Agent Orange exposure. This 
issue is referred to the RO for their consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal had been obtained by the 
RO.

2.  Residuals of multiple basal cell carcinomas of the head, 
neck, face, ears, chest, and back were not present in active 
service or manifest within one year thereafter; residuals of 
multiple basal cell carcinomas of the head, neck, face, ears, 
chest, and back, first shown years after service, were not 
related to service.





CONCLUSION OF LAW

1.  Residuals of multiple basal cell carcinomas of the head, 
neck, face, ears, chest, and back were not incurred in or 
aggravated by active service, nor may residuals of multiple 
basal cell carcinomas of the head, neck, face, ears, chest, 
and back be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and supplemental statements of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103A of the new statute in that it clearly 
notifies the veteran and his representative of the evidence 
necessary to substantiate his claim.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review.  
No further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.

Also, VA has issued final rules to amend adjudication 
regulations to implement the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. 

In this regard, the Board notes that efforts have been made 
to obtain all VA and private medical records identified by 
the veteran. An opinion as to the medical question at issue 
has been obtained from an independent medical expert. As 
noted above, in February 2000, the veteran's accredited 
representative indicated that there was no further evidence 
to submit.

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  Id.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of a result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, even though the RO denied the appellant's claim 
before enactment of the VCAA, there is no prejudice in the 
Board's reviewing the claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Background

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110.

Regulations provide that service connection may be granted 
for any disability diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and malignant tumors become manifest 
to a degree of 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even though there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e).  In addition, presumptive service connection is 
now warranted for prostate cancer that manifests itself to a 
degree of 10 percent at any time after exposure under 
38 C.F.R. § 3.309(e).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(2001).

The regulations further expressly provide that, for the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at that time as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Moreover, when all the evidence is assembled, 
the VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The March 1968 enlistment examination revealed no findings of 
disability with respect to the skin or lymphatics.  

Thereafter, none of the veteran's service medical records 
discloses any reference to treatment or complaints with 
respect to the skin or lymphatics, until the veteran received 
treatment for ringworm in the groin area in October 1969.  
The veteran also received treatment for fungus on the left 
side of the back in January 1970.  Service medical records do 
not reflect the veteran's receipt of any further treatment of 
the skin, and at the time of the veteran's separation 
examination in September 1971, examination of the skin and 
lymphatics revealed negative findings and there was no 
history or diagnosis of residuals of multiple basal cell 
carcinoma of the head, neck, face, ears, chest or back.  

At the time of the veteran's original application for VA 
benefits in June 1976, the veteran did not seek service 
connection for any disorder of the skin or cancer.

Private medical records for the period of March 1981 to 
January 1987 reflect that in March 1981, the veteran was 
evaluated with a history of multiple skin cancers, one of 
which was reportedly removed a couple of years earlier on his 
back and another one more recently on the left side of the 
neck.  At this time, there were multiple lesions across the 
face, and another lesion on the back, which appeared to the 
examiner to be a typical basal cell carcinoma.  He was 
advised to have all of these excised and this occurred 
approximately ten days later.  Two lesions were removed from 
the right forehead, one on the scalp, one on the left lower 
eyelid, two on each upper eyelid, and one on the left cheek.

The veteran's first claim for service connection for skin 
cancer was filed in September 1986.

In January 1987, the veteran returned with several large skin 
cancers, one on each side of the nose, one on the left ear, 
and one in the scalp.  These tumors were excised 
approximately five days later.

At the time of a VA medical examination in November 1988, the 
veteran reported the removal of a skin tumor from his left 
back in 1972, and that since 1972, he underwent the removal 
of several tumors from the neck, back, nose, eyelid and 
forehead.  He reported having a tumor on his left mandibular 
region for the previous three weeks.  Examination of the skin 
at this time revealed a 1 X 1.6 centimeter scar on the left 
back region adjacent to the mid-thoracic spine, a 0.5 
centimeter hyperpigmented lesion of the left mandibular 
region of the skin, a 1.5 X 1.5 centimeter healed scar of the 
right side of the nose with a 0.1 centimeter depressed region 
of scar, a 2.0 X 3.0 centimeter well-healed scar on the left 
side of the nose with 0.1 centimeter depression of scar, a 
0.5 X 0.5 centimeter scar of the forehead, a 0.3 centimeter 
circular scar of the left upper eyelid, a 1.0 X 2.3 
centimeter well-healed scar on the posterior aspect of thee 
left ear, a 0.3 centimeter hyperpigmented papular lesion of 
the right forehead.  

The diagnosis was residual scar of basal cell carcinoma of 
the nose, residual scar of tumor of the left ear, residual 
scar from tumors of the forehead, left upper eyelid and back, 
and probable basal cell carcinomas of the forehead and left 
mandibular region.

VA outpatient treatment records for the period of April 1991 
to February 1992 reflect that multiple specimens studied in 
April and May 1991 were diagnosed as basal cell carcinomas, 
and that the veteran thereafter received periodic treatment 
for residuals of basal cell carcinomas, with assessments in 
August and September 1991 of possible basal cell nevus 
syndrome.  In January 1992, the veteran underwent additional 
excisions and in February 1992, it was noted that the veteran 
experienced no problems with the wounds from his excision in 
January 1992.

A February 1992 medical statement from Dr. S. and Dr. Z. of 
W.S.U. reflects that the veteran had been under the care of 
the Dayton Veterans Administration Medical Center for basal 
cell nevus syndrome since 1990, and that this was an 
inherited disorder wherein an individual developed multiple 
cutaneous basal cell carcinomas.  It was noted that the 
veteran had already undergone multiple, extensive surgeries 
for removal of more than twenty basal cell carcinomas during 
the previous year and that unfortunately, the veteran 
appeared to be developing two to three new basal cell cancers 
each month.  

A February 1992 statement from Dr. D. who had been treating 
the veteran on a referral basis from the VA since May 1991, 
reflects that during the previous nine month period, he had 
treated the veteran for a total of 24 basal cell skin cancers 
involving the face, scalp, ears, neck and back.  The great 
majority of the cancers were noted to require the most 
aggressive form of surgical treatment and that there were at 
least three additional cancers awaiting treatment.  
Historically, Dr. D. indicated that the veteran began to 
develop skin cancers at a very early age, and had a large 
number of basal cell cancers treated surgically before coming 
under Dr. D.'s care. 

Based on the veteran's history, and clinical and laboratory 
findings, Dr. D. indicated that the veteran had been 
determined to suffer from basal cell nevus syndrome, which 
was a genetic disease which resulted in the continuous 
lifelong development of basal cell skin cancers beginning in 
adolescence or as a young adult.  It was further noted that 
no acceptable medical treatment existed for this disease, and 
that cancers must be surgically removed as they arise.  

VA outpatient records from April to May 1992 reflect 
diagnoses which included basal cell nevus syndrome. 

VA medical examination in June 1992 revealed that the veteran 
had a history of multiple basal cell carcinomas involving the 
face, nose, ears, neck and back in the previous 20 years.  
The veteran reported numerous surgeries, including three 
plastic facial reconstructions in the previous ten years.  
Over 20 lesions were reportedly excised in 1992 at the VA and 
the last incision was in May 1992.  The records were noted to 
reflect that the veteran had basal cell nevus syndrome which 
was an inherited disorder.  The veteran claimed that these 
lesions were due to Agent Orange exposure in Vietnam, where 
he was exposed over a three year period.  He was personally 
involved with the spraying from a helicopter and once 
indicated that he was sprayed in the face.  The veteran could 
not give a history about a soft tissue sarcoma and there was 
no mention of this in the veteran's medical records.  

Examination of the skin at this time revealed multiple scars 
of the face, neck and back.  The diagnosis was recurrent 
basal cell carcinoma status post multiple excisions.  No 
suspicious lesions were noted at the time of this 
examination.

VA inpatient and outpatient records for the period of May 
1993 to June 1995 reflect the reevaluation of the veteran's 
basal cell carcinomas in June and July 1993, and that he 
again underwent the excision of multiple basal cell 
carcinomas in September 1993.  In October 1993, once again 
the assessment was basal cell nevus syndrome.  The veteran 
was again evaluated for multiple basal cell carcinomas in 
December 1993, April 1994, June 1994, August 1994, October 
1994, December 1994, January 1995, April 1995, and June 1995.

At the veteran's personal hearing in July 1995, it was noted 
that the VA conceded the issue of exposure to Agent Orange 
(transcript (T.) at p. 1).  The veteran indicated that the 
first skin carcinoma was removed by Dr. J.  in the early part 
of 1973 in Columbus, Georgia (T. at p. 3).  Approximately 140 
had been removed from various areas of his body since that 
time and 40 had been removed over the previous three and one 
half years (T. at p. 3).  The last excision was in June 1995, 
at which time one was removed from his upper eyelid and once 
from his left chin (T. at p. 4).  The veteran indicated that 
he was awarded Social Security Administration (SSA) 
disability benefits in 1990 or 1991 for his skin condition 
(T. at p. 11).  The veteran noted that he was claiming that 
both his basal cell carcinomas and melanomas were due to 
Agent Orange exposure (T. at p. 11).  

While at first the veteran indicated that a doctor with the 
United States Air Force had told him his skin condition was 
related to Agent Orange exposure, the veteran later noted 
that when he asked the doctor to write this down, the 
response was that this had not yet been confirmed (T. at p. 
12).  At the time of the hearing, the veteran also provided 
copies of photographs depicting various areas of his body 
affected by the basal cell carcinomas, and two articles which 
addressed the results of studies which investigated possible 
relationships between dioxin exposure and various medical 
problems.

VA outpatient records for the period of October 1995 to March 
1996 reflect that in October 1995, the assessment included 
basal cell carcinoma on the right medial eyebrow.  In March 
1996, the veteran underwent additional excisions of multiple 
basal cell carcinomas.

In July 1999, the veteran provided documents in support of 
his contention that he participated in operation "Ranch 
Hand" while serving in Vietnam.  

In a private medical statement, dated in July 1999, Dr. T. 
acknowledged that the current list of medical conditions 
found to be related to Agent Orange exposure did not include 
basal cell carcinoma, but that the veteran had provided an 
article from the Journal of the Medical Association, which 
reviewed the development of different pathological conditions 
associated with Agent Orange exposure.  Dr. T. noted that 
this article indicated that participants in the operation 
"Ranch Hand" had significantly more basal cell carcinoma of 
the skin compared to other persons.  In summary, it was Dr. 
T.'s opinion that the veteran's claim had merit.  

In an October 1999 letter, the Board sought an expert opinion 
regarding the veteran's contention that there was a 
relationship between the veteran's basal cell carcinomas and 
service.  In the referral letter, the Board specifically 
noted that the veteran had been a participant in Operation 
Ranch Hand while in Vietnam, and that this participation had 
been conceded by the VA.  The Board also noted that the 
veteran had submitted two articles in support of his claim, 
one purportedly excerpted from a February 1991 VA "Agent 
Orange Review" and the other a column entitled Effects of 
Agent Orange exposure, written by Dr. D., 273 JAMA 1494 
(1995).  The expert was requested to furnish an opinion as to 
the likelihood that multiple basal cell carcinomas of the 
head, face, neck, ears, chest, and back, were etiologically 
related to the veteran's Agent Orange while serving in 
Vietnam.

In a November 1999 letter in response to the Board's above-
noted request, Dr. R., the Director of the Division of 
Dermatology and Program Leader of the Skin Cancer Clinical 
Program at the Loyola University Medical Center, initially 
indicated her reviews of selected articles, especially the 
article by Dr. D. and the VA Agent Orange Review.  The 
examiner further noted that on pathologic evaluation, some of 
the specimens had shown trichoepitheliomas (August 1994), and 
that all the dermatology medical chart notes referencing the 
treatment of the veteran's multiple basal cell carcinomas 
consistently stated that the veteran had basal cell nevus 
syndrome.

Dr. R. indicated that basal cell nevus syndrome was a rare 
inherited disorder characterized by multiple basal cell 
carcinomas and trichoepitheliomas.  Patients may have several 
dozens or hundreds of skin cancers.  They were noted to 
typically begin around puberty but may be noticed in early 
adulthood.  It was also indicated that new tumors occurred 
throughout life and were more common on sun-exposed areas as 
had been the case with the veteran.  It was noted that 
patients with this syndrome were rarely disabled by the 
condition.

While the most common cause of skin cancer, basal cell 
carcinoma, was sun exposure, Dr. R. noted that certain 
chemicals had been recognized to cause skin cancer e.g., 
polycyclic aromatic hydrocarbons, particularly benzo-(a)-
pyrene.  The first recognition that chemical exposure in the 
workplace could cause human cancer was the report by Percival 
Pott in 1775 of an excess incidence of squamous cell 
carcinoma of the scrotum among young chimney sweeps in 
London.

Dr. R. noted that the most recent chemical to have early 
reports of possibly being carcinogenic for skin cancer was 
Agent Orange, among the chemicals used at Operation Ranch 
Hand.  Dr. R. indicated that a preliminary health evaluation 
of 1000 of the 12000 Operation Ranch Hand veteran's, followed 
from 1982, reported an approximately 50 percent higher risk 
of skin cancers (predominantly basal cell carcinomas).  Dr. 
R. indicated that this ongoing study was not a case-
controlled study and possible confounding factors might not 
have been considered in the report.  At this time, it was Dr. 
R.'s opinion that it seemed premature to add 2, 3, 7, 8-
tetrachlorodibenzo-p-dioxin (TCDD), the dioxin contaminant in 
Agent Orange, to the list of chemical carcinogens causing 
skin cancer.  Dr. R. concluded that in this case, the 
genetically inherited condition was the reason for the 
veteran's multiple basal cell cancers.  As this disease was 
not a service-connected condition, Dr. R. found that there 
was no entitlement for the veterans's multiple basal cell 
carcinomas.


Analysis

The Board has considered the evidence relevant to this claim.  
Initially, the Board notes that since the veteran's basal 
cell carcinomas are not among the diseases identified by the 
Secretary as warranting presumptive service connection based 
on exposure to Agent Orange, the veteran is not entitled to 
the application of the presumptive provisions relating to 
Agent Orange exposure found in 38 C.F.R. §§ 3.307, 3.309.  
Thus, there must be evidence of exposure to Agent Orange and 
of a link by competent medical evidence between that exposure 
to current disability.  

Alternatively, of course, the veteran may provide evidence 
that simply links the veteran's residuals of basal cell 
carcinoma directly to an in-service diagnosis or disease, or 
in the case of malignant tumor, to a period of one year 
following service separation.  As for the issue of exposure 
to Agent Orange, the Board finds that there is sufficient 
evidence of record that indicates the veteran's participation 
in Operation Ranch Hand while in Vietnam and that this 
operation would have resulted in his exposure to Agent 
Orange.  Moreover, since the RO has already conceded the 
veteran's participation in this operation and exposure to 
Agent Orange, it would be fundamentally unfair for the Board 
to conclude otherwise without giving the veteran an 
opportunity to provide additional evidence in support of this 
aspect of his claim.  

With respect to the existence of direct evidence connecting 
basal cell carcinomas to service or to a period of one year 
following service, the Board notes that although the veteran 
received treatment for ringworm in the groin area in October 
1969 and treatment for fungus on the left side of the back in 
January 1970, service medical records do not reflect the 
veteran's receipt of any further treatment of the skin in 
service, and at the time of the veteran's separation 
examination in September 1971, examination of the skin and 
lymphatics revealed negative findings and there was no 
history or diagnosis of residuals of multiple basal cell 
carcinoma of the head, neck, face, ears, chest or back.  
Thereafter, the first report of recurrent basal cell 
carcinomas is found in a private medical record from March 
1981, at which time the veteran was evaluated with a history 
of multiple skin cancers, the earliest one of which was 
reportedly removed a couple of years earlier (approximately 
1979).  The Board finds it significant that following the 
filing of his first claim for service connection for skin 
cancer in September 1986, a subsequent November 1988 VA 
medical examination report contains the first statement of 
medical history by the veteran of the removal of skin tumors 
as far back as 1972.  

The Board also notes that at the time of the veteran's 
original application for VA benefits in June 1976, the 
veteran did not seek service connection for any disorder of 
the skin or cancer.

Quite simply, the Board finds the statements of medical 
history by the veteran following the filing of his initial 
claim for service connection for skin cancer in September 
1986 to be self-serving explanations and unpersuasive.  As 
between such statements of medical history provided in the 
context of a claim for compensation benefits beginning 
approximately 16 years post service, and the service medical 
records and initial post-service and pre-claim medical 
records of March 1981, the Board finds the later to be 
entitled to vastly more probative weight.

With respect to the medical opinions of the various examiners 
and the possibility of a relationship between the veteran's 
basal cell carcinomas and Agent Orange exposure, the Board 
must point out that while it was the opinion of Dr. T. in 
July 1999 that the veteran's contention on this point had 
merit, the great majority of opinion and treatment record 
diagnoses support the conclusion that the veteran's basal 
cell carcinomas are symptoms of basal cell nevus syndrome, a 
rare inherited disorder characterized by multiple basal cell 
carcinomas and trichoepitheliomas.  The Board further notes 
that while Dr. T.'s opinion seems to be largely based on the 
medical articles which demonstrate an increased risk of the 
development of basal cell carcinomas to veteran's of 
Operation Ranch Hand, Dr. T. offers no other basis for his 
conclusion that the veteran's claim was meritorious.  On the 
other hand, the opinions that have concluded that the 
veteran's condition is unrelated to service, are from the 
veteran's clinical providers who have treated the veteran for 
a number of years or more recently, from a medical expert, a 
specialist in skin cancer at a university medical center, who 
has reviewed both the file and the articles to come to the 
conclusion that there is no relationship between the 
veteran's basal cell carcinomas and exposure to Agent Orange 
in service.  

By itself, 38 U.S.C.A. § 1154(b) would also not help the 
veteran, as this provision does not obviate the need for 
competent evidence linking current disability to service.  

The Board has carefully considered the opinions of Dr. T. and 
the medical articles provided by the veteran.  However, the 
Board must find that, as between the recollections of the 
veteran and the medical articles in support of the claim, and 
the more contemporaneous service medical records and opinions 
based on actual clinical treatment and/or a more 
comprehensive review of the medical evidence of record, much 
the greater probative weight must be assigned to the latter. 
Further, the Board also has taken into account the statement 
submitted by the veteran in October 2001 in which he 
reiterates his contention that he does not have basal cell 
carcinoma nevus syndrome, but rather basal cell carcinoma due 
to Agent Orange exposure.  Again, the balance of the medical 
evidence, to include reports from his treating physicians and 
an independent medical expert, is to the contrary. A lay 
person such as the veteran is competent to describe symptoms, 
but is not competent to offer evidence which requires medical 
knowledge, such as a diagnosis or a determination of 
etiology. See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992).

As the clear weight of the more probative evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309.	










ORDER

Entitlement to service connection for residuals of multiple 
basal cell carcinomas of the head, neck, face, ears, chest, 
and back as residuals of Agent Orange exposure is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

